ON APPLICATION FOR REHEARING
| .MICHAEL E. KIRBY, Judge.
We grant limited rehearing in this matter only to clarify a statement in our original opinion. Our statement regarding personal jurisdiction was an explanation of the plaintiffs-appellants’ allegations and, as the record reflects, the Caltex Defendants-Ap-pellees’ exception of no personal jurisdiction has yet to be heard or ruled on by the trial court. We express no opinion on the merits of that exception.
In all other respects our opinion on original hearing remains in full force and effect.
LIMITED REHEARING GRANTED.